Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The amendment filed on 2/3/2021 has been entered. Claims 1-3, 5-6, 8-11, and new claim 12 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112 b rejections previously set forth in the Non-Final Office Action mailed on 12/8/2020.

Response to arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claims 1 and 12 objected to because of the following informalities:  
Forms in claims 1 and 12 should read “form”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over, MULCAHY (WO 2017009630 A1,”MULCAHY”), and Omelchenco et al. (US 10173607 B1,” Omelchenco”).

Regarding claim 1, MULCAHY  discloses in FIGS. 1-5 discloses a temperature measuring device, comprising: a carrier (10) including a case body (100), a substrate (114) disposed on the case body (100), a first hole (112-1) disposed on the case body (100), and a second hole (112-2) disposed on the case body (100) and corresponding to the first hole (112-1), wherein the first hole (112-1) and the second hole (112-2) communicate with each other to form a gas flow path (122); wherein the case body (100) includes a base plate (114) and a surrounding side plate (106) , and a first airflow guide (120) is disposed on the base plate (104) and extend toward the substrate (114); a temperature measuring module (116) including a temperature measuring unit (124) that is disposed on the substrate (114) and that corresponds to the first hole (112-1); wherein the base plate (104), the first airflow guide (120), the substrate (114) and the surrounding side plate (106) forms a first path (122), and the temperature measuring unit (124) is disposed in the first path (122).

MULCAHY fails to disclose 1) a slot disposed on the case body and a limiting member disposed on the carrier and including a positioning structure disposed on the slot and a limiting structure connected to the positioning structure, wherein the limiting structure of the limiting member includes a pillar and a plurality of limiting pads disposed on the pillar, and the plurality of limiting pads are arranged in a direction away from the positioning structure.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Omelchenco’s ball/joint, and slot on MULCAHY’s case body to provide Omelchenco’s positioning and limiting structure in the combination and also use Omelchenco’s limiting members with a plurality of limiting pads to attach MULCAHY’s temperature measurement devise to attach the device to an air outlet. One of ordinary skill in the art would have been motivated to make the combination for the benefit of attaching MULCAHY’s device to an air outlet where temperature measurement can be carried out and so that MULCAHY’s display can be visible to a driver when using MULCAHY’’s device in a car, besides it makes it easier if there is any individual pad needs to be replaced when/if any of them are wear out.

Regarding claim 6, MULCAHY fails to disclose each of the limiting pads is in a sheet shape, and each of the limiting pads is surroundingly disposed on the cylinder.
  
However, Omelchenco in a same field of endeavor in FIG.3 teaches each of the limiting pads (70) is in a sheet shape (70), and each of the limiting pads is surroundingly disposed on the cylinder (58). 



Regarding claim 8, MULCAHY further discloses the surrounding side plate (106) is connected between the base plate 104 and the substrate 114, the first hole (112-1) is disposed (page 9 lines 30-33 teaches that temperature unit 124 can be in any different position meaning the substrate including temperature unit can be for example on 106 or 102 or any other position) on the base plate (104), the second hole (112-2) is disposed on the surrounding side plate (106), and the surrounding side plate (106) is vertically disposed with respect to the base plate (104).  

Regarding claim 9, MULCAHY further discloses the first hole (112-1) is disposed between the first airflow guide (120) and the surrounding side plate (106); the first hole (12-1) and the second hole (112-2) can communicate with each other through the first path (122) so that the first hole (112-1), the first path (122), and the second hole (112-2) form the gas flow path (122).  


Regarding claim 12, MULCAHY discloses in FIGS.1-5 a temperature measuring device comprising: a carrier(10) including a case body (100), a substrate (114) disposed on the case body (100), a first hole (112-1) disposed on the case body (100), and a second hole (112-2) disposed on the case body (100) and corresponding to the first hole (112-1), wherein the first hole (112-1) and the second hole (112-2) communicate with each other to form a gas flow path 
MULCAHY fails to disclose a slot disposed on the case body, a limiting member disposed on the carrier and including a positioning structure disposed on the slot and a limiting structure connected to the positioning structure; wherein the limiting structure includes a first clip connected to the positioning structure and a second clip connected to the positioning structure and corresponding to the first clip, and a limiting slot is formed between the first clip and the second clip.
However, Omelchenco in FIGs.2 and 5 teaches a slot (the slot formed between both arms 32) and a limiting member (50) disposed on the carrier (18) and including a positioning structure (52, ball/joint); wherein the limiting structure (50) includes a first clip (61) connected to the positioning structure (56) and a second clip (the other clip 61) connected to the positioning structure (56) and corresponding to the first clip (61) and a limiting slot (62) is formed between the first clip (61-1st clip) and the second clip (61-2nd clip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Omelchenco’s ball/joint, and slot on MULCAHY’s case body to provide Omelchenco’s positioning and limiting structure in the combination and also use Omelchenco’s limiting members with a plurality of limiting pads to attach MULCAHY’s temperature measurement devise to attach the device to an air outlet. One of ordinary skill in the art would have been motivated to make the combination for the benefit of attaching MULCAHY’s device to an air outlet where temperature measurement can be carried out and so .

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULCAHY, Omelchenco in view of Udea (US-20180252558-A1 “Udea”).

Regarding claim 2, MULCAHY further discloses the substrate (114) includes a surface (a part not including 116 separated by 120 and including batteries 118) and the temperature measuring unit (124) is disposed on the second surface (114 – the side including sensors and the module).  

MULCAHY fails to disclose a display module and the display module is disposed on the first surface of the substrate.

However, Udea teaches in figs. 5 and 8 a display module (167) and the display module (167) is disposed on the first surface of the substrate (16.17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Udea’s display module and being on opposite side of the substrate in MULCAHY’s case. One of ordinary skill in the art knows displays provide better and quicker way to get temperature changes information and would have been motivated to have a better protection of different electric components due to accidental collisions.
Regarding claim 3, MULCAHY fails to disclose a wireless signal transceiver module disposed on the substrate.
However, Ueda teaches a wireless signal transceiver module (161) disposed on the substrate (16, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Udea’s wireless module for MULCAHY’s device. One of ordinary skill in the art know the advantages of using wireless system for a more convenient and easier device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULCAHY and Omelchenco in view of Hyungju (KR 20160095577 A “Hyungju”).

Regarding claim 5, MULCAHY fails to disclose one of the limiting pads that is farther from the positioning structure is smaller than another one of the limiting pads that is closer to the positioning structure.  

However, Hyungju in a same field of endeavor in FIG.1 teaches one of the limiting pads (13) that is farther from the positioning structure (13) is smaller (FIG.1) than another one of the limiting pads (13) that is closer to the positioning structure (13).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hyungju’s limiting member with the limiting pads for MULCAHY’s devise. One of ordinary skill in the art knows it make the attachment more secure and more flexible for any various size of blades and the gaps between the blades of an air outlet.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and Omelchenco and Spanevello in view of Shimadzu (US-20200134999-A1 “Shimadzu”).

Regarding claim 10, MULCAHY fails to disclose the case body further includes a second airflow guide disposed on the base plate and connected to the first airflow guide, the second airflow guide being disposed between the first airflow guide and the surrounding side plate, the first hole being disposed between the first airflow guide and the surrounding side plate, and the first hole being disposed between the first airflow guide and the second airflow guide; wherein the first path is formed between the first airflow guide, the second airflow guide, and the substrate, a second path can be formed between the second airflow guide, the substrate, and the surrounding side plate, and the first hole and the second hole can communicate with each other through the first path so that the first hole, the first path, the second path and the second hole form the gas flow path.  

However, Shimadzu in FIG.31 teaches a detection devise that the case body (2,3,4) further includes second airflow guide (36,32) disposed on the base plate (the base surface of 32)  and connected to the first airflow guide (37 – the air flow guides 36 and 37 are connected as clearly shown by the gas flow line F), the second airflow guide (36) being disposed between the first airflow guide (37) and the surrounding side plate (surrounding wall of the device), the first hole  (36f) being disposed between the first airflow guide (37) and the surrounding side plate (surrounding side of the device case), and the first hole (36f) being disposed between the first airflow guide (37) and the second airflow guide (36); wherein the first path (gas flow F- parts between 36 and 37 and the substrate on figure 31) is formed between the first airflow guide (37), the second airflow guide (36), and the substrate (part of case that the sensor units are located), a second path (F- parts between 36 and 32 ) can be formed between the second airflow guide (36), the substrate the substrate (part of case that the sensor units are located), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shimadzu’s air flow guides for MULCAHY’s device.  One of ordinary skill in the art knows it makes the contact of air and measuring sensors better therefore leads to a more accurate measurement.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULCAHY, Omelchenco in view of Spanevello (US 20180198901 A1 “Spanevello”).

Regarding claim 11, MULCAHY fails to disclose a vertical projection of the temperature measuring unit on the substrate can form a first projection area, a vertical projection of the first hole relative to the substrate can form a second projection area, and at least part of the first projection area and part of the second projection area overlap with each other.  

However, Spanevello in a same field of endeavor in Figs 5 and 6  teaches a vertical projection of the temperature measuring unit (12) on the substrate (16) can form a first projection area, a vertical projection of the first hole (30) relative to the substrate (16) can form a second projection area, and at least part of the first projection area and part of the second projection area overlap with each other ( the configuration shown in Figures 5 and 6 shows the projection areas of hole of 30 and the measuring units are overlapping each other).  

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/            Supervisory Patent Examiner, Art Unit 2856